DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims

In response to the correspondence received 7/16/20:
Claims 1 – 10 are pending in the application.  
No IDS was submitted.  

Response to Arguments

As this is the first action on the merits, no arguments have been presented.  
Allowable Subject Matter

Claims 1 - 10 are allowed.  

Reasons for Allowance

The following is the Examiner’s reasons for allowance:  regarding independent claim 1, the prior art of record does not teach or suggest the method as claimed.  

The closest prior art of record is believed to be the NPL titled, Effect of oil palm shell powder on the mechanical performance and thermal stability of polyester composites, Nabinejab et al., Materials and Design 65 (2015) 823 – 830, hereinafter “Nabinejab”.  Nabinejab is directed to polymer bio composites comprising unsaturated polyester resin and powered oil palm shell (Abstract).  

Nabinejab teaches that powdered oil palm shell are soaking in methanol for 1 hr. at RT then washed with distilled water to remove impurities and dried at 100C for 2 hrs.  5 wt. % of either washed or unwashed powered oil palm shell having a particle size range of 75 – 150 um are combined with isophethalic unsaturated polyester and methyl ethyl ketone peroxide and cured at 80C for 1hr (column 2, paragraph 1 - 2, page 824).  

Nabinejab does not teach or suggest the micro powder washing procedure, the surface treatment of the washed micro powder nor the compounding.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER A. SALAMON whose telephone number is (571)-270-3018.  The examiner can normally be reached on M-F: 9AM - 6PM.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

PAS										8/13/21
/PETER A SALAMON/Primary Examiner, Art Unit 1796